Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (6,283,881) in view of Guenther (6,123,633). Regarding claim 1, Feeney discloses an inflatable sports ball comprising an interior bladder (12) and a cover comprising an outer substrate (28) disposed about the bladder. Note Figures 8 and 8A-8D showing the outer substrate surface with a plurality of plateau sections (50, 52, 54, 56). The outer cover also defines a plurality of indentations positioned between the plateau sections. Note Figure 8. The indentations define an indentation terminus disposed on the feature surface and radially spaced apart from the outer substrate surface by an indentation depth. Further, the plateau sections (50, 52, 54, 56) are shown with protrusions extending therefrom to a protrusion terminus disposed on the feature surface and radially spaced apart from the outer substrate surface by a protrusion height. Note Figures 8, 8A, 8B, 8C, 8D. The protrusion obviously defines a predetermined distance from the indentations as recited. The protrusion as identified in Figure 8B of Feeney provides a protrusion length that extends along and parallel to the seam defined between two of the panels.  

    PNG
    media_image1.png
    684
    852
    media_image1.png
    Greyscale

Regarding the added limitation for the indentations to include a plurality of seams and/or pseudo-seams, note Figures 1 and 8 of Feeney showing that the ball defines seams between the panels at their boundaries.  However, Feeney does not show these seams as indentations in the outer substrate.  Guenther reveals that it is known in the art of basketballs to form the seams between the panels (21) as indentations (22) in the outer substrate.  Note Figures 1-3 of Guenther.  It would have been obvious to one of ordinary skill in the art to form the seams between the panels of Feeney as indentions in order to improve the gripping characteristics of the sports ball and to provide a conventionally known appearance to the basketball.  Note column 1, lines 30-39 and 58-63 of Guenther.  
Regarding the added limitation for the outer substrate to comprise 12 or fewer panels, note Figure 1 of Feeney appearing to show the basketball with eight panels, each separated by a seams.  Further, note Figures 1 and 2 of Guenther showing that it is known in the art of basketballs to provide 8 panels, each separated by a seam.  It would have been obvious to one of ordinary skill in the art to provide the basketball of Feeney with 8 panels in order to provide a conventionally known appearance to the basketball.  
Regarding the added limitation for the protrusion to be positioned a predetermined distance from the seam, note Figure 8 of Feeney and the examiner’s notations identifying at least one protrusion a predetermined distance from the seam between panels.  Further, it is noted that the protrusion of Feeney is obviously capable of disrupting laminar airflow passing across the plateau section prior to the laminar airflow entering the seam to some extent and thus, meets the claim limitation.
Regarding claim 2, the indentation terminus of Feeney is radially spaced apart from the outer substrate surface defined by the plateau sections in a first direction and the protrusion terminus is radially spaced apart from the outer substrate surface in a second direction such that the outer substrate surface is disposed between the indentation terminus and the protrusion terminus. The first direction is towards the interior bladder and the second direction is opposite the first direction.
Regarding claim 21, note Figures 1 and 2 of Feeney and Figures 1 and 2 of Guenther showing the channels surrounding each panel and peripherally defining the panels.  
Regarding claim 23, note Figure 8 of Feeney and the examiner’s notations identifying an indentation that is interior to the plurality of seams that peripherally define the panel.  
Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (6,283,881) in view of Guenther (6,123,633) and Junior (US 2007/0049432). Regarding claim 3, Feeney teaches a plurality of protrusions and indentations for the sports ball but lacks the teaching for the distance between protrusions and the indentations as recited. Junior reveals that it is known in the art of sports balls having pebbled projections thereon that the pebbling comprises a diameter of about 1.6 - 3.2mm. Note paragraph [0007]. Thus, given this teaching and the teachings of Feeney, the distance between the protrusions and indentations as shown by Feeney appear to be similar to that instantly claimed. Further, it is noted that Feeney particularly states that the protrusions are configured to improve the grippability of the game ball. Note column 5, lines 16 and 17. Note Figures 8, 8A, 8B, 8C, 8D of Feeney showing various arrangements for the protrusions wherein the predetermined distance is varied. Thus, given Feeney’s teaching that the protrusions improve the grippability of the game ball and that they may altered to provide various arrangements (and thus, various predetermined distances) and because Junior teaches that it is known in the art of sports balls to form pebbles with a diameter of 1.6 - 3.2 mm, it would have been obvious to one of ordinary skill in the art to provide the sports ball of Feeney with a predetermined distance between the protrusions and the indentations of less than 1.0 mm in order to provide particular gripping characteristics for the sports ball. This modification is an obvious change in size lacking a showing of significance by the demonstration of a new and unexpected result and because it appears that the protrusions as taught by Feeney would accomplish similar purposes. Note MPEP 2144.01(IV)(A).
Regarding claim 4, note Figure 8 of Feeney showing the ball with the plateaus (50, 52, 54, 56) spaced by indentations. The indentations of Feeney obviously define first and second boundaries as recited.
Regarding claim 5, note Figure 8 of Feeney. The protrusions are disposed the predetermined distance from the first or second boundary of the indentation as recited.
Regarding claim 6, note Figures 8A, 8B, and 8D of Feeney showing a plurality of joined protrusions across the surface of the plateaus. One of the protrusions would obviously be spaced the predetermined distance from the first boundary and another protrusion would obviously be placed the predetermined distance from the second boundary. Note the rejection of claim 4 stating that it would have been obvious to one of ordinary skill in the art to modify the protrusions of Feeney to the recited predetermined distances.
Regarding claim 7, the plateau sections, the indentations and the protrusion of Feeney obviously cooperate to define a topographical arrangement upon the cover of the ball.
Regarding claim 8, note Figure 8 of Feeney showing the indentations and the plurality of plateau sections defining alternating and repeating series of plateau sections and indentations.
Regarding claim 9, note Figures 8, 8A, 8B, 8C and 8D of Feeney showing first and second plateau sections with a first indentation positioned therebetween in the repeating series. The first and second plateaus are taught by Feeney as comprising first and second protrusions.
Regarding claim 10, the repeating series as taught by Feeney obviously defines a first boundary of the first indentation that would be adjacent the first plateau section and a second boundary of the first indentation that would be adjacent the second plateau section. Further, the first boundary of the second indentation would be adjacent to the second plateau section as recited.
Regarding claim 11, the repeating series as taught by Feeney obviously defines a second protrusion on the first plateau that is a distance from the first boundary, a first protrusion on the second plateau that is a distance from these second boundary and a second protrusion on the second plateau that is a distance form the first boundary of the second indentation. Further, as stated in the rejection of claim 4, it would have been obvious to one of ordinary skill in the art to modify this distance such that it is less than 1.0 millimeter in order to provide particular gripping characteristics for the sports ball.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (6,283,881) in view of Guenther (6,123,633), Junior (US 2007/0049432) and Jin (6,685,584). Regarding claim 12, note Figures 8A, 8B and 8D of Feeney showing a first protrusion and a second protrusion for the plateau. However, Feeney lacks the teaching for the protrusions to comprise closed polygonal shapes as recited. Jin reveals that it is known in the art of sports balls having a raised outer substrate defined by a plurality of plateau sections to form the plateaus sections with protrusions that define closed polygonal shapes. Note Figures 8 and 10 of Jin. The protrusions are shown as polygonal shapes with the second polygonal shape disposed within the interior of the first closed polygonal shape. It is noted that both Feeney and Junior teach the use of their protrusions for increasing the grippability of the sports ball. It would have been obvious to one of ordinary skill in the art to form the protrusions of Feeney as closed polygonal shapes that are parallel to the indentations in order to provide an alternative shape for the protrusions that would be equally capable of improving the gripping characteristics of the sports ball. It is noted that this modification is an obvious change in shape of the protrusions given the teachings of Feeney and Jin and lacking a showing of significance for the particular shape by the demonstration of a new and unexpected result. Note MPEP 2144.04(IV)(B).
Regarding claim 13, Figures 8 and 10 of Jin show the polygonal shapes as concentric closed polygonal shapes. Further, as stated in the rejection of claim 4, it would have been obvious to one of ordinary skill in the art to provide the protrusions the predetermined distance from the boundaries in order to provide particular gripping characteristics to the sports ball. It is noted that both Feeney and Junior teach the use of their protrusions for increasing the grippability of the sports ball. It would have been obvious to one of ordinary skill in the art to form the protrusions of Feeney as concentric closed polygonal shapes that are parallel to the indentations in order to provide an alternative shape for the protrusions that would be equally capable of improving the gripping characteristics of the sports ball. It is noted that this modification is an obvious change in shape of the protrusions given the teachings of Feeney and Jin and lacking a showing of significance for the particular shape by the demonstration of a new and unexpected result. Note MPEP 2144.04(I1V)(B).
Regarding claim 14, the repeating series as taught by Feeney and Jin define first and second indentations with the second indentation disposed adjacent to the second plateau section. As stated in the rejection of claim 4, it would have been obvious to one of ordinary skill in the art to provide the protrusions (including the polygonal shapes) as taught by the combination of Feeney in view of Jin the predetermined distance from the first boundary of the second indentation in order to provide particular gripping characteristics to the sports ball.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Feeney (6,283,881) in view of Guenther (6,123,633) and Kelly (US 2006/0046879). Regarding claim 15, Feeney teaches a plurality of protrusions for his sports ball but lacks the teaching for each protrusion to comprise a plurality of layers of dimensional ink. Kelly reveals that it is known in the art of inflated sports balls to provide a layer of ink on the football for aesthetic purposes. Note paragraphs [0028] and [0029]. It would have been obvious to one of ordinary skill in the art to apply layers of paint to the surface of the sports ball of Feeney for aesthetic purposes. The layers of paint define layers of dimensional ink as recited.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (6,283,881) in view of Guenther (6,123,633) and Jin (6,685,584). Regarding claims 16 and 17, both Feeney and Jin show their protrusions with a height and indentations with a depth. Note Figure 8 of Feeney and Figure 4 of Jin. Further, note column 5, lines 1-5 of Feeney stating that the plateaus (50, 52, 54, 56) have a height between about 0.030 — 0.120 inch (0.762 — 3.048 mm). Thus, Feeney defines an indentation depth that is greater than 0.5 millimeters and between about 0.5 millimeters to about 1.0 millimeters as recited. However, Feeney lacks the teaching for the protrusion height as recited. The combination of Feeney in view of Jin teaches that it is known in the art of sports balls to provide the raised plateaus on the sports ball with projections in order to improve the grippability of the ball. Note column 5, lines 46-60 of Jin and column 5, lines 16-18 of Feeney. Further, note Figures 4 and 12 and column 8, 19-25 of Jin teaching that the height of the protrusions may be of varying heights. Thus, Jin establishes the heights of the protrusions as a result-effective variable, i.e., a variable which achieves a recognized result. Given this teaching, it would have been obvious to one of ordinary skill in the art to modify the height of the protrusions of the combination to meet the recited ranges in order to provide a particular gripping/frictional characteristic to the sports ball. Note MPEP 2144.05(ID. It is noted that the particular range is considered to be obvious given the teachings of Feeney and Jin and lacking a showing of criticality for the particular ranges by the demonstration of a new and unexpected result obtained therefrom.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.  Regarding the rejections under 35 U.S.C. 102(a)(1), the applicant contends that the prior art does not teach protrusions along the seams/pseudo-seams such that they disrupt laminar airflow into through the indentation.  It is first noted that the rejection of claims 1 and 2 is now over the combination of Feeney in view of Guenther as set forth above.  Regarding the limitation for the protrusions along the seams, Feeney provides a plurality of protrusions (note the examiner’s notations on Figure 8 above) that extend substantially parallel to the seams between the panels.  Further, these protrusions are obviously capable of disrupting the laminar airflow passing across the plateau section and prior to the airflow entering the seam between the panels to some extent and thus, meet the claim limitation.  The applicant appears to be arguing a difference in degree that is not recited in the claims.  Indeed, claim 1 merely states that the protrusion extends along and parallel to the seam to disrupt a laminar airflow passing across the plateau section.  The protrusion as identified by the examiner’s notations on Figure 8B above is obviously capable of meeting this intended use.  For example, the laminar airflow extending across the plateau section of Figure 8B would obviously be disrupted by the projection extending therefrom.  Further, as shown in Figure 8 the protrusion extends along and parallel to the seam defined between two panels.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
It is noted that the reference to Guenther is applied merely as a teaching that it is known in the art of basketballs to provide the seam/channel between the panels as an indentation in the outer surface of the basketball.  Note Figure1 1 and 2 of Guenther.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711